
	
		I
		112th CONGRESS
		1st Session
		H. R. 1431
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to grant
		  releases to terms and conditions contained in a deed under which the United
		  States conveyed certain land to Dona Ana County, New Mexico, for airport
		  purposes.
	
	
		1.Doña Ana County, New
			 Mexico
			(a)Release from
			 RestrictionsNotwithstanding
			 section 16 of the Federal Airport Act (as in effect on August 4, 1982) or
			 sections 47125 and 47153 of title 49, United States Code, the Secretary of
			 Transportation is authorized, subject to subsection (b), to grant releases from
			 any of the terms, conditions, reservations, and restrictions contained in the
			 deed of conveyance numbered 30–82–0048 and dated August 4, 1982, under which
			 the United States conveyed certain land to Doña Ana County, New Mexico, for
			 airport purposes.
			(b)ConditionsAny
			 release granted by the Secretary under subsection (a) shall be subject to the
			 following conditions:
				(1)The County shall
			 agree that in conveying any interest in the land that the United States
			 conveyed to the County by the deed described in subsection (a), the County
			 shall receive an amount for the interest that is equal to the fair market
			 value.
				(2)Any amount
			 received by the County for the conveyance shall be used by the County for the
			 development, improvement, operation, or maintenance of the airport.
				
